IN THE SUPREME COURT OF TEXAS

                                 No. 04-0889

  IN RE  Calvary hill cemetery, a non-profit corporation, and the catholic
                              diocese of dallas

                      On Petition for Writ of Mandamus

ORDERED:

        1. Pending further order of this Court, Relators' motion for  stay,
           filed October 7, 2004, is granted as follows:


                 Real Parties In Interest shall  not  disturb  any  possible
           burial sites on the  real  property  described  in  Exhibit  "A"
           attached  hereto  and  incorporated  herein  for  all  purposes.
           Except as otherwise stayed herein, all proceedings, in Cause No.
           CC-03-09682-D,  styled  Dallas  Independent   School   District,
           Plaintiff  v.  Calvary  Hill  Cemetery,   a   Texas   non-profit
           corporation   and    the    Catholic    Diocese    of    Dallas,
           Defendants/Counter-Plaintiffs  v.  Dallas   Independent   School
           District, William Blaydes, Steve Salazar, John Loza and City  of
           Dallas, Counter-Defendants, in the County Court at Law No. 4  of
           Dallas County, Texas, are not stayed.

            Done at the City of Austin, this 12th day of October, 2004.

                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk